Citation Nr: 0334214	
Decision Date: 12/08/03    Archive Date: 12/16/03

DOCKET NO.  91-46 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a disorder of multiple 
joints manifested by pain.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to July 1955 
and from October 1959 to September 1963.
This appeal was previously before the Board of Veterans' 
Appeals in July 1993, September 1998, and October 2000.  Each 
time it was remanded for clarification of the medical 
evidence and medical opinion, among other things.  It has now 
been returned again to the Board for appellate review.

February 1998 and September 2002 statements by the veteran 
could be construed as a claim for entitlement to service 
connection for residuals of pulmonary tuberculosis.  A 
September 2002 statement from his private treating physician 
was submitted in support of this proposition.  Because the RO 
has not yet developed or adjudicated that matter, it is 
referred for appropriate action when the veteran's claims 
file is returned to the RO.


FINDING OF FACT

A disorder of multiple joints manifested by pain was not 
initially manifested during service; arthritis was not 
manifested within one year after service, and a disorder of 
multiple joints manifested by pain is not related to a 
service-connected disability.


CONCLUSION OF LAW

A disorder of multiple joints manifested by pain was not 
incurred or aggravated during service, is not causally 
related to a service-connected disability  and arthritis may 
not be presumed to have been incurred during service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act (VCAA) was passed.  The VCAA, codified at 38 
U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002), requires the 
VA to notify the veteran of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003); 
see Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding 
that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, require the Secretary to 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
the Secretary).  In this case, the veteran was notified of 
the VA's responsibilities vs. his responsibilities in the 
development of his claim for service connection in multiple 
letters, mailed in January 2001, July 2002, November 2002, 
February 2003, and July 2003.  He was notified of the laws 
and regulations regarding service connection most recently in 
a December 1997 Supplemental Statement of the Case.  He was 
provided with the substance of the regulations implementing 
the VCAA in an August 2003 Supplemental Statement of the 
Case.  

With regard to the duty to assist in developing evidence to 
support the veteran's claims, we note that VA treatment 
records and private treatment records identified by the 
veteran were obtained in support of his claim.  He has also 
been provided with multiple VA examinations.  In an August 
2003 written statement, the veteran requested that the VA 
make a decision on his claims as soon as possible using the 
evidence contained in his claims file.

In a recent decision, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) invalidated the 
provisions of 38 C.F.R. § 3.159(b)(1), which gave claimants 
30 days in which to submit evidence in support of their 
claims and allowed the VA to render a decision on those 
claims after the passage of 30 days from the mailing of 
notice to the claimant.  The Federal Circuit held that this 
regulation was inconsistent with the empowering statute 
because it imposed on claimants an arbitrary new deadline 
that does not represent a reasonable exercise of VA's 
authority, and was potentially confusing to claimants, as 
well.  P.V.A. v. Sec'y of Veterans Affairs, 345 F.3d 1334 
(2003).  

In this case, review of the claims file reveals that the 
veteran was given a multiple different deadlines of 30 or 60 
days to submit evidence in support of his claim, with the 
accompanying explanation that the evidence must be received 
by VA within one year of the date of the letters.  Of the 
five notification letters provided to the veteran, however, 
three of them were mailed more than one year ago.  
Furthermore, given the length of time that this appeal has 
been active, more than twelve years, the veteran is no doubt 
well aware that he is able to continue to submit favorable 
evidence in support of his claim.  As noted above, he has 
requested that the VA make a decision on his claim as soon as 
possible.  The Board is therefore of the opinion that no 
prejudice has accrued to the veteran through the notification 
that he received.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

The Board notes that the Court has concluded that the VCAA 
does not require a remand where the veteran was fully 
notified and aware of the type of evidence required to 
substantiate his claims and that no additional assistance 
would aid in further developing his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  When, as here, there 
is extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the veteran in substantiating his claim, the VCAA does not 
require further assistance.  Wensch v. Principi, 15 Vet App 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  For these reasons, the Board 
will proceed with adjudication of the issues of entitlement 
to service connection for rheumatoid arthritis and skin 
cancer.
Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

In February 1962, the veteran developed symptoms which were 
diagnosed as tuberculosis of the lymph nodes.  He next 
developed a tuberculous epidural abscess at T2, with 
involvement of D1, D2, and D3 vertebrae.  An upper thoracic 
laminectomy was performed in October 1962, followed by spinal 
fusion in December 1962.  All in all, the veteran spent 
nearly two years in various hospitals:  military, and after 
his discharge, a VA hospital receiving treatment for this 
severe tuberculosis infection.  By 1964, doctors classified 
his tuberculosis as inactive with no residual disability 
other than the fused vertebrae and some spacisticity in his 
gait.

Service connection for a tuberculous epidural abscess was 
granted effective upon his discharge from service.  The 
rating assigned was gradually reduced from 100 percent to 0 
percent over a ten year period in accordance with the rating 
criteria for active and inactive tuberculosis at the time.  
Service connection was separately granted for residuals of 
the spinal surgery and a 20 percent disability rating was 
assigned.  This rating remained in effect until 1991, when it 
was increased to 30 percent.  

In a May 1992 remand, the Board requested the RO to 
adjudicate a claim of service connection for a multiple joint 
disorder.  The matter was remanded in July 1993, for 
adjudication of service connection for a disorder of multiple 
joints manifested by pain.  

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

When a chronic disease such as arthritis becomes manifest to 
a degree of 10 percent within one year of the veteran's 
discharge from service, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the veteran's period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Disability which is proximately due to or the result of a 
service-connected disease or injury also shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310.

The United States Court of Veterans Appeals (Court) has held 
that pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.310, 
when aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a service-
connected condition, the veteran shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The veteran essentially argues that his multiple joint 
arthritis pain is related to or caused by the severe episode 
of tuberculosis he experienced in 1962 to 1964.  

That the veteran suffers from a disorder of multiple joints 
manifested by pain, including arthritis, is well-established 
in the medical evidence of record.  The medical evidence of 
record is uncontroverted that the cause of the pain in his 
joints is the arthritis:  despite neurological tests and 
studies, no factor other than arthritis has been identified 
as the source of the veteran's joint pain.

The veteran does not contend and the evidence does not show 
that multiple joint arthritis was initially manifested during 
service or within one year after service.  Arthritis, other 
than in the cervical spine near the fused vertebrae (for 
which service connection has already been granted), is not 
shown in the extensive service medical and hospital records.  
Furthermore, the report of a September 1964 examination, 
conducted exactly one year after the veteran's discharge from 
service for purposes of his continued status on the 
disability retired list, shows that no arthritis-indicating 
abnormalities were seen on X-rays, or on clinical 
examination.  In fact, according to the report of the June 
1967 examination conducted in connection with the veteran's 
medical discharge from service, the only residual functional 
impairment the veteran had at that time was the fused 
cervical spine and some spasticity in his gait.  Under these 
circumstances, direct service connection for a disorder of 
multiple joints manifested by pain is not warranted.  
Furthermore, service connection for arthritis as a chronic 
disease is not warranted.  Because arthritis was not 
manifested within one year of the veteran's discharge from 
service, it may not be presumed under law to have been 
incurred during service.  

As explained above, disability which is proximately due to or 
the result of a service-connected disease or injury also 
shall be service connected.  The medical opinions of record 
do not support a theory of proximate causation, however.  The 
VA has obtained multiple medical opinions based upon clinical 
examinations and records review.  While the expert opinions 
of record differ as to some finer points, the overall 
competent evidence does not identify service-connected 
disability as a causal factor in his currently-shown multiple 
joint arthritis.  

Generally, laypersons ostensibly untrained in medicine can 
provide personal accounts of symptomatology, but cannot 
provide evidence constituting a medical conclusion, such as 
an opinion as to the medical characteristics of symptoms or 
the etiology of a disease.  For the most part, medical 
testimony must be provided by someone qualified as an expert 
by knowledge, skill, experience, training, or education.  
Layno v. Brown, 5 Vet. App. 465, 469 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Because the 
veteran does not possess such expertise, his belief that his 
joint pain is related to the service-connected tuberculosis, 
although sincere, cannot provide the evidentiary basis for a 
grant of service connection.  

Service connection may also be granted when aggravation of a 
veteran's non-service-connected condition is proximately due 
to or the result of a service-connected condition.  The 
United States Court of Veterans Appeals (Court) has held 
that, when aggravation of a veteran's nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, the veteran shall be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 
Vet.App. 439 (1995).

In this regard, the report of an August 1997 VA orthopedic 
examination reflects a diagnosis of degenerative joint 
disease of both shoulders, and a brief explanation that the 
veteran's "polyarthritis was probably contributed to but not 
caused by the cervical spine condition."  There was no 
measurable degree of aggravation identified by the examiner.  
An August 1997 VA neurological examination shows that the 
examiner concluded that there is no etiologic relationship of 
the epidural abscess and the polyarthritis, although "the 
possibility of onset of degenerative joint disease secondary 
to mechanical alteration secondary to the cervical region 
infection is possible."  The examiner cautioned however, 
that "there is no way in which to assess the contribution of 
any epidural abscess to subsequent development of 
degenerative joint disease," and that indirect etiology from 
mechanical alterations secondary to the epidural abscess can 
never be proven or disproved.

In the report of a September 1999 VA examination, another VA 
orthopedic examiner opined that the nature of the veteran's 
polyarthritis is senile osteoarthritis.  The examiner further 
commented, 

It is not more probable, than not, that 
the disease was caused by, but could be 
aggravated by the veteran's service 
connected cervical spine disability or 
epidural tuberculosis.  This is 
especially true of the shoulders.  I 
doubt that he had much or any effect on 
the lumbar spine or hips, but that this 
is osteoarthritis due to age.

In response to the most recent Board remand, which requested 
that a medical doctor identify what portion, if any, of the 
veteran's arthritis is due to aggravation from the veteran's 
cervical spine, a VA examiner opined, "unequivocally ... his 
degenerative joint disease of his shoulders, thoracic and 
lumbosacral spine have no relationship to the fusion of his 
cervical spine."  The examiner was able to review the 
veteran's medical records and performed a clinical 
examination of the veteran in September 2002.  Thus, the 
opinion was an informed one.  

The Board must rely upon the opinions presented by physicians 
with the pertinent expertise, of which there are several in 
the file.  It is the responsibility of the Board to weigh the 
evidence of record and reach a decision as to the merits of 
the veteran's claim.  The United States Court of Appeals for 
the Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  "[i]t is not error for the BVA to favor 
the opinion of one competent medical expert over that of 
another when the Board gives an adequate statement of reason 
or bases."  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

In sorting through the medical evidence pertaining to any 
possible contribution or aggravation by the veteran's 
cervical spine disability to his multiple joint arthritis, 
several points emerge.  First, the physicians who have 
reviewed the veteran's medical records and examined the 
veteran agree that his multiple joint arthritis is the type 
of degenerative arthritis which is age-related.  Second, 
although three of these physicians felt that there was a 
possibility the veteran's cervical spine fusion may have 
caused a mechanical alteration which aggravated the age-
related arthritis, especially in the veteran's shoulders, the 
opinions were expressed in terms of possibility, rather than 
likelihood or as likely as not.  The actual degree of 
aggravation was not identified by any of the examiners.  The 
August 1997 neurological examiner warns that there is no way 
to assess the contribution and that such indirect etiology 
can never be proven or disproved.  Finally, the September 
2002 orthopedic examiner to the effect that the veteran's 
cervical spine fusion unequivocally has no relationship to 
degenerative arthritis in other joints.  When asked to 
reconcile the previous medical evidence and present an 
opinion as to this sort of indirect aggravation, the 
orthopedic specialist concluded that there was no such 
relationship in this veteran's particular case.  The fact 
that throughout the veteran's medical records, the fusion 
operation has always been described as having had a nice 
result with favorable ankylosis at a natural angle must also 
be considered.  It is a generally-accepted medical principle 
that ankylosis of the spine at an unfavorable, unnatural 
angle impacts upon other joints over time due to resulting 
mechanical alterations in gait and posture.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5286, explanatory material.  
However, in this particular situation, the veteran's cervical 
spine fusion was accomplished at a favorable, i.e., more 
natural angle.  Aggravation may not be conceded in the 
present case.  The Board holds that a clear preponderance of 
the relevant evidence is against the veteran's claim for 
service connection for a disorder of multiple joints 
manifested by pain.  The benefit sought is therefore denied.

Lastly, the veteran asserts that the VA has already 
recognized a relationship between his multiple joint 
arthritis pain and the tuberculosis he experienced in service 
because the VA provides the pain medication he takes.  Review 
of the record reflects, however, that the VA provides the 
veteran's pain medication not because of the service-
connected status of the disease causing the pain, but because 
as a veteran with a service-connected disability rated as 
30 percent disabling, he has been enrolled in the VA 
healthcare system.  38 C.F.R. § 17.36(b).  The medical 
benefits package that he is entitled to as such an enrolled 
veteran includes the provision of prescription drugs 
available under the VA national formulary system.  38 C.F.R. 
§ 17/38(a)(iii).  Even if he had not enrolled in the VA 
healthcare system, he would be eligible for the provision of 
all health care provided under the medical benefits package 
which is necessary for the treatment of his service-connected 
disability.  38 C.F.R. § 17.37(b).  Under this scenario, the 
fact that the medication prescribed for pain related to his 
service-connected cervical spine disorder also relieves his 
multiple joint pain caused by arthritis is beneficial for 
him, but it does not establish service-connected status for 
multiple joint pain.  Thus, he is incorrect in his assumption 
that the VA assumes the cost of his pain medication because 
all his pain-causing disease is service-connected.  

Furthermore, although the veteran attributes all his pain and 
suffering to the tuberculosis, review of the record reflects 
that he also carries diagnoses of several nonservice-
connected disabilities, including diabetes, chronic 
obstructive pulmonary disease, a history of gout, and 
hypertension, in addition to multiple joint arthritis and a 
fused cervical spine.

In conclusion, the preponderance of the evidence is against 
the veteran's claim for entitlement to service connection for 
a disorder of multiple joints manifested by pain and the 
benefit sought must be denied.


ORDER

Service connection for a disorder of multiple joints 
manifested by pain is denied.




	                        
____________________________________________
	THOMAS J. DANNAHER 
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



